                       Case 5:12-cr-00788-XR Document 688 Filed 06/20/19 Page 1 of 1

PROB 35A
                             Report and Order Terminating Regular Probation/Supervised Release
                                              Prior to Original Expiration Date


                                   UNITED STATES DISTRICT COURT                                      F     I   L    E D
                                                          FOR THE                                       JUN 2 0         2019




               UNITED STATES OF AMERICA
                                              Western District of Texas                     WSTERN
                                                                                            8Y__LU
                                                                                                      U.$'LTt.dC1 COURT
                                                                                                               rRI.Cr
                                                                                                                        _
                                                                                                                        oF TEXAS
                                                                                                                          CLERK
                                                                                                                               -

                              V.
                     OSCAR PETTIGREW                                  Crim. No.    5:12-CR-00788-XR(4)



On February 11, 2016, the above name Defendant was sentenced in the above numbered cause for a period of TWENTY-
FOUR (24) months custody and THREE (3) years supervised release for the offense of CONSPIRACY TO POSSESS
WITH INTENT TO DISTRIBUTE 50 KILOGRAMS OR MORE OF MARIJUANA, a violation of Title 21 U.S.C. §
846, 841(a)(l) & 21 U.S.C. § 841(b)(1)(C). On December 22, 2017, the Defendant released from federal custody and began
service of the term of supervised release which was scheduled to be in effect until December 21, 2020. The Probation Officer
now reports that the supervised releasee has complied with the terms and conditions of supervision and is no longer in need
of supervision by the United States Probation Office. Therefore, pursuant to Title 18 United States Code § 3583(e)(2), it is
recommended that the terms and conditions of supervision be modified and reduced to reflect that he is not subject to the terms
and conditions of supervision, except that the he shall not commit a new federal or state offense.


                                                                        Respectfully submitted,




                                                                                            Stefanie A. Colburn
                                                                                           U.S. Probation Officer




                                              ORDER OF THE DISCHARGE

Pursuant to the above report, it is ordered that the supervised releasee be relieved from supervision by the United States
Probation Office and that he be held accountable only for not committing a new federal or state offense during the duration of
the term of supervision which emains in effect until December 21,2020.

        Dated this      I            Day of                    JUNE                   ,   2019




                                                                                         Xavier Rodriguez
                                                                                     United States District Judge
